Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION


1.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been saing1.114.  Applicant's submission filed on 10/05/21 has been hereby entered.

Claims 32-40 and 43, 44  are pending. 

Claims 32-40, 43 and 44 read on a method of  treating  a CD30-positive cancer in a subject comprising administering a therapeutically-effective amount of EBV-specific T cells expressing CAR targeting CD30 are under consideration in the instant application.



2. The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


3. Claims 32-40 and 43, 44  stand rejected under 35 U.S.C. 112, first paragraph, because the specification, does not reasonably provide enablement for a method of treating  a CD30-positive cancer in a subject comprising administering a therapeutically-effective amount of EBV-specific T cells expressing CAR targeting CD30. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and or use the invention commensurate in scope with this claim for the same reasons set forth in the previous Office Actin mailed on 07/20/21.

It is noted that during interview, conducted on 12/06/21 Applicant asserted that newly submitted art references will demonstrate therapeutic utility of EBV-specific CD30 CAR-specific T cells for treating cancer.



As initial matter it is noted that none of newly submitted prior art provide any evidences of any successful use  EBV-specific T cells expressing CAR targeting CD30  in treating CD30-positive cancer. ( emphases added).

In particular,
 US Patent 9,974808 only disclosed and provide evidences that:
 (i) genetically modified T cells generated  with CD3/Cd28 and IL-7 can rapidly engraft in skin-transplanted NOD/Scid mice ;
(ii) IL-7, and IL-15 can be used to enrich biological samples, such as peripheral LN, blood, and tumor for in vivo primed Ag (tumor/pathogens/allergens/self antigens)-specific CD4.sup.+ or CD8.sup.+ T cells. When compared to IL-2, IL-7 better maintained the original lymphocyte phenotype and representation and better favored the survival of all T lymphocyte subsets, allowing the detection and expansion of rare CD4.sup.+ T memory lymphocytes 
(iii) When infused in conditioned immunodeficient hosts genetically modified central memory T-cells i) engraft and expand at significantly higher levels than effector memory genetically modified T cells and ii) are more potent than effector memory genetically modified lymphocytes at inducing an immune response to host and allogeneic antigens.
However, US Patent 9,974808 explicitly stated that “ These results demonstrate that fully functional central memory gene-modified lymphocytes can be obtained and exploited for the cure of human diseases.” ( see paragraphs 176-181 in particular). In other words,  US Patent 9,974808 teaches that further studies are required to demonstrate that genetically modified T cells can be used for treating cancer.

Hombach et al.,  teach that “Engineered CAR T cells targeting CD30 have shown a potent antilymphoma activity , however, may cause severe side effects by sustained targeting health lymphocytes and moreover, by  targeting HSPCs which express CD30 upon cytokine stimulation…. To explore the risk of targeting CD30 by adoptive T-cell therapy, we monitored in a comparative fashion the CD30 levels in freshly harvested and cytokine stimulated HSPCs”.
In other words , the whole purpose of Hombach et al., was to shown that anti-CD30 CAR T cells did not eliminated activated CD30+ HSPCs. However, said reference does not provide any additional evidence of successful use  EBV-specific T cells expressing CAR targeting CD30  in treating CD30-positive cancer.

Similarly, Ramos et al., disclosed preliminary studies in which 9 patient were given CD30 CAR-T infusions and wherein only 3 out of 9 patients show some clinical responses. Ramos et al., stated that “at present,the optimal conditional regime is unknown and need to balance the requirenment for sufficient lymphodepletion and disruption of the tumor environment, with 
  


As has been stated previously, the specification only discloses  examples of obtaining or generating   EBV-specific T cells ( see Example 1-3 of the instant Specification).  The specification does not adequately teach how to effectively treat a CD30-positive cancer in a subject comprising administering a therapeutically-effective amount of EBV-specific T cells expressing CAR targeting CD30.  Moreover,  no  animals models  were used to study the effectively of treating CD-30 positive cancer in any subject including humans, by administering an effective amount of EBV-specific T cells expressing CAR targeting CD30.  Since there is no animal model studies and data in the specification to show the effectively  of treating a CD30-positive cancer in a subject comprising administering a therapeutically-effective amount of EBV-specific T cells expressing CAR targeting CD30 , it is unpredictable how to correlate in vitro results of generating  EBV-specific T cells with  in vivo  therapeutic use.  Therefore, it is not clear that the skilled artisan could predict the efficacy of a  claimed method of treating  a CD30-positive cancer in a subject comprising administering a therapeutically-effective amount of EBV-specific T cells expressing CAR targeting CD30.    Thus in the absence of working examples or detailed guidance in the specification, the intended uses of EBV-specific T cells for treating any cancer in any subject are fraught with uncertainties.

The state of the prior art and the level of one of ordinary skill relate to predictability as
follows. Cancer immunotherapy has been the focus of scientific and medical research conducted
at the highest level for at least 25 years (see Dotti et al. for example, Immunol Rev. 2014,
257(1)1-35). Dotti et al. teaches in the introduction thereof that “[c]himeric antigen receptor-
expressing T (CAR-T) cells are examples of adoptive cellular immunotherapies (ACIs) which
are themselves a subset of complex biological therapies (CBTs) [citations omitted]. While such
therapies have been available for more than 20 years, it has proved difficult to develop them to a
stage at which they can be predictably successful and widely implemented as a standard of care.”
Thus the state of the prior art is considered to be unpredictable with regard to CAR-T
therapy. As it relates to the present invention, it is further emphasized that Dotti et al.
definitively states that predictability has been an issue in the field of cancer immunotherapy
using CAR-T cells.

De St. Groth et al.  "T cell activation:  in vivo veritas" Immunology and Cell Biology 2004, 82: 260-268 teach "Our ability to understand what does happen, rather than what can happen, during immune responses will assume greater importance with  the unrelenting increase in available in vivo, and to avoid the pitfall of generalization on the basis of in vitro data.  (Introduction section).

Morse et al ( Expert Opin. Biol. Ther, 2002, 2, pages 237-247)  teach that “ despite the fact that lymphokine activated T cells are relatively easy to produce and administer, their potency and specificity are inadequate to have a major clinical impact and more potent and specific effectors should be focus of further development” ( see page 238 in particular) .  Morse et al., further teach that although initial clinical trials of tumor infiltrating lymphocytes (TIL) suggested a possible clinical benefit of TIL, a recent larger, multicentre randomized clinical trial did not show any benefit( emphases added  see page 239 in particular).    Morse et al., further teach that “ clinical trials of adoptive immunotherapy performed with in vitro stimulated antigen-specific T cell have primarily address viral diseases. Patients with malignacies , who recived autologous T-cell stimulated ex-vivo with their plasma cell, although initially decrease their plasma cell leukaemia, disease progression was observed. In the author's opinion, the prolonged and complex in vitro stimulation periods still limit the more generalized use of this approach( see page 241 in particular)

Doubrovina et al ( Blood, 2012, v.119 pages 2644-2656) teach that adoptive immunotherapy  of cancer using  EBV-specific T cells is limited and some patient are not responsive to said treatment ( see entire document, Discussion in particular).  This applies in particular to strategies based on immune responses, including strategies drawn to adoptive immunotherapy of cancer.  Tumors are classified as immunogenic or non-immunogenic, solid or hematological in nature.  Effective cancer strategies should be design to deal effectively with the nature of each of these classifications.  For experimental antitumoral immunization in animals, one usually immunizes a normal animal and the effect is evaluated by the resistance to a tumor cell. For human patients, one would have to stimulate immune defense or organisms that have often carried a large tumor cell challenge. 

Plautz et al., ( Archivum Immunologiae et Therapiae Experimentalis, 2003, 51, 245–257) teach that the goal of effective, sustained T cell immunotherapy for cancer patients remains unrealized despite encouraging anecdotal instances of dramatic regression of metastatic disease without toxicity. Unfortunately, the results of numerous clinical trials employing single peptide epitopes indicate that more effective strategies to induce a broadened immune response through intermolecular epitope spreading may be required to generate clinically relevant immune effects These strategies are still in very early stages of clinical development and it will be several years before their efficacy and definition of the relevant parameters for improvement are defined. Adoptive transfer of ex vivo generated tumor-reactive T cells currently remains the most potent method to cure bulky metastatic disease in preclinical models. T

     


Thus, Applicant has not provided sufficient guidance to enable one skill in the art to use claimed  method of treating  a CD30-positive cancer in a subject comprising administering a therapeutically-effective amount of EBV-specific T cells expressing CAR targeting CD30  in manner reasonably correlated with the scope of the claims.  

The scope of the claims must bear a reasonable correlation with the scope of enablement.  In re Fisher, 166 USPQ 18(CCPA 1970)   indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.

In view of the quantity of experimentation necessary, the unpredictability of the art, the lack of sufficient guidance in the specification, the limited working examples, and the limited amount of direction provided given the breadth of the claims, it would take undue trials and errors to practice the claimed invention.

In applications directed to inventions in arts where the results are unpredictable, the disclosure of a single species usually does not provide an adequate basis to support generic claims.” MPEP § 2164.03.

"Substantiating evidence may be in the form of animal tests which constitute recognized screening procedures with clear relevance to utility in humans.  See Ex parte Krepelka, 231 USPQ 746 (Board of Patent Appeals and Interferences 1986) and cases cited therein." Ex parte Maas, 9 USPQ2d 1746.

4. No claim is allowed.

5. All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. 

Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).






6. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michail Belyavskyi whose telephone number is 571/272-0840.  The examiner can normally be reached Monday through Friday from 9:00 AM to 5:30 PM.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker  can be reached on 571/ 272-3181

The fax number for the organization where this application or proceeding is assigned is 571/273-8300

     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAIL A BELYAVSKYI/Primary Examiner, Art Unit 1644